Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Allowable Subject Matter
Claims 1 and 3-8 are allowed.
The following is an examiner’s statement of reasons for allowance (Applicants' amendment filed on 08/10/2021 has been fully considered and is sufficient to overcome previous rejections):
Regarding claim 1, the closest prior art of record either alone or in combination fails to anticipate or render obvious the combination wherein "an evaluation unit that determines a change in the electrical impedance or the electrical admittance by comparing a change in the real part with a change in the imaginary part, and determines the deformation based on the change" in combination with other limitations in the claims as defined by Applicants. 
Claims 3-7 depend from allowed claim 1 and therefore are also allowed.
Regarding claim 8, the closest prior art of record either alone or in combination fails to anticipate or render obvious the combination wherein "an evaluation unit that determines a change in the electrical impedance or the electrical admittance by comparing a change in the real part with a change in the imaginary part, and determines the deformation based on the change; and the evaluation unit configured to determine the change upon receiving a trigger signal output by the collision sensor upon detection of the collision or by the control unit upon activation of the motor vehicle" in combination with other limitations in the claims as defined by Applicants. 
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-2718. The examiner can normally be reached M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew M Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUONG HUYNH/Primary Examiner, Art Unit 2857                                                                                                                                                                                                        November 4, 2021